Citation Nr: 1540739	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1972 and from October 1974 to April 1977.  He also served in the U.S. Army Reserves.

This matter is on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his daughter testified before the undersigned at a June 2015 video-conference hearing.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the electronic record.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his current bilateral hearing loss disability relates to in-service noise exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process-Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Because the Veteran's claim has been granted, any error related to the VCAA with respect to this claim is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

The Veteran alleges that his current hearing loss disability results from in-service noise exposure.  See October 2010 Notice of Disagreement (NOD); March 2011 Substantive Appeal (VA Form 9); June 2015 Hearing Transcript.  The claim is granted.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a medical disability, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a).  The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself" establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral sensorineural hearing loss, see July 2010 VA Examination Report, and organic diseases of the nervous system, to include sensorineural hearing loss, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claim may be established with evidence of chronicity in service or a continuity of symptomatology after service.  See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection.  Id. at 159.

The Veteran's pure tone thresholds establish that he has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  The July 2010 VA audiological examination report shows that the Veteran had pure tone thresholds, in dB, as follows (based on air conduction audiometry testing):




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
75
80
71
LEFT
55
65
65
65
63

Since the Veteran's auditory thresholds are all 55 dB or higher in both ears, his bilateral hearing loss qualifies as a disability.  In addition, the VA audiologist diagnosed bilateral sensorineural hearing loss.

The evidence of record also establishes that the Veteran had in-service noise exposure.  See August 2010 Rating Decision.  He served as a reconnaissance specialist as well as a gunner, loader, and tank commander.  In these positions, he was exposed to constant and "very loud" engine noise as well as to weapons fire and was not provided with adequate hearing protection.  See Form DD 214; June 2015 Hearing Transcript.

The Veteran's service treatment records (STRs) do not provide a comprehensive overview of his hearing levels during active duty service.  Although the Veteran's reports of medical examination indicate that he had normal hearing upon service separation in March 1972 and April 1977, the reports do not include any audiological test results.  See March 1972 and February 1977 Reports of Medical Examination.  The lack of audiological test results prevents a detailed comparison of the Veteran's hearing levels at service entrance-recorded in his September 1969 and September 1973 reports of medical examination-and his hearing levels at service separation to determine whether he experienced any hearing loss during service.  

The July 2010 VA audiologist opined that the Veteran's current bilateral hearing loss does not relate to his in-service noise exposure.  The examiner observed that the Veteran reported that his hearing loss had existed since 1980 and was due to exposure to vehicle noise (to include tank noise) and weapons fire during service.  The examiner also observed that the Veteran's STRs indicate that he had normal hearing during service, and that the Veteran used hearing protection in service, does not have any post-service military noise exposure, and has difficulty understanding conversations in noisy environments to the extent that he has to ask others to repeat phrases.  The examiner concluded that "[t]he degree of hearing loss with the current testing and the slope of the hearing loss is not consistent with noise exposure" and, therefore, that the Veteran's current bilateral hearing loss disability does not relate "to the excessive noise exposure incurred while in the service."  July 2010 VA Examination Report.

More recently, a private audiologist diagnosed the Veteran with severe to profound sensorineural hearing loss bilaterally.  July 2015 Private Medical Records.  The audiologist found that "[t]est results do indicate a typical noise induced hearing loss configuration" but concluded that "it is impossible to determine the extent military noise [, which occurred over 40 years prior to the testing,] effected his [the Veteran's] hearing."

The Veteran has consistently stated that his hearing loss began shortly after his final service separation in April 1977.  September 2009 Statement; March 2011 Statement: October 2010 Notice of Disagreement (NOD); March 2011 Substantive Appeal (VA Form 9).  In June 2015, he testified that he was subject to in-service noise exposure and that his hearing problems manifested shortly after he separated from service (around 1978).  See June 2015 Hearing Transcript.  He also testified that the hearing protection-in the form of a helmet-he was provided in service was not effective.  The Veteran's daughter testified that when she was a child in the late 1980s the Veteran would remain unresponsive to her calls unless she was "near him or standing in front of him."

The July 2010 VA examination report correctly states that in-service audiological tests suggest that the Veteran's hearing was normal on enlistment in January 1970 and, again, in October 1974.  However, the July 2010 report incorrectly finds that the September 1973 pre-induction/enlistment examination also suggests normal hearing.  July 2010 VA Examination Report; September 1973 Report of Medical Examination.  Audiometric tests from September 1973 show that the Veteran's pure tone thresholds at 1000 Hz and 4000 Hz for the left ear were 25 dB and that the pure tone threshold at 1000 Hz for the right ear was 20 dB.  See Hensley, 5 Vet. App. at 157 (finding that normal hearing ranges from 0 to 20 dB).  Thus, the medical evidence shows that the Veteran's hearing loss either met or exceeded the threshold for normal hearing established by Hensley within two years of his March 1972 service separation.  Moreover, the July 2010 VA examiner dates the Veteran's hearing loss back to 1980 when the Veteran testified that his hearing loss manifested around 1978 and notes the use of in-service hearing protection when the Veteran testified that the protection he was provided in service was not adequate.  See June 2015 Hearing Transcript; see also March 2011 Substantive Appeal (VA Form 9) (arguing that the Veteran failed to adequately address the "facts or background information about my service or noise exposure.").

Although the July 2010 audiologist did not directly associate the Veteran's current bilateral hearing loss disability with service, his finding that the Veteran's audiological test results are consistent with noise-induced hearing loss combined with the Veteran's assertions that his hearing loss manifested shortly after service and that he did not have exposure to loud noise outside of military service suggests that the Veteran's current bilateral hearing loss disability was caused by his in-service noise exposure.  

Moreover, the Veteran's statements that he has experienced hearing loss since service are, in and of themselves, sufficient to establish a continuity of symptomatology between his current bilateral hearing loss disability and his in-service noise exposure.  See October 2010 NOD, March 2011 Substantive Appeal (VA Form 9), and June 2015 Hearing Transcript; see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470-71 (1994); 38 C.F.R. § 3.317(a)(1) and (3).

The evidence is in equipoise.  The benefit of the doubt applies and service connection for a bilateral hearing loss disability is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


